Exhibit 10.5

WAIVER AND AGREEMENT REGARDING AVAILABILITY RESERVES

THIS WAIVER AND AGREEMENT REGARDING AVAILABILITY RESERVES (this “Agreement”) is
entered into as of April 10, 2020, by and among Texas Capital Bank, National
Association (“Lender”), and Vintage Stock, Inc. (“Borrower”).

RECITALS

A.

WHEREAS, Lender and Borrower have previously entered into that certain Loan
Agreement dated November 3, 2016 (as has been and may be further amended,
modified and supplemented from time to time, the “Loan Agreement”), pursuant to
which the Lender has made certain financial accommodations available to the
Borrower.

B.

WHEREAS, Borrower and Vintage Stock Affiliated Holdings, LLC (collectively with
Borrower, the “Term Loan Parties”) have previously entered into that certain
Amended and Restated Credit Agreement dated June 7, 2018 (as may be further
amended, modified and supplemented from time to time, the “Credit Agreement”),
pursuant to which Comvest Capital IV, L.P., acts in the capacity administrative
agent for the lenders party to the Credit Agreement (in such capacity, “Term
Agent”).

C.

WHEREAS, the following Events of Default have occurred under the Loan Agreement:
(1) Borrower has failed to maintain the required Fixed Charge Coverage Ratio for
one or more months ending on or before March 31, 2020 as required by Section
5.16 of the Loan Agreement (individually or collectively, the “Financial
Covenant Default”); (2) a material change has been made in the character of
Borrower’s business in violation of Section 5.06 of the Loan Agreement as a
result of closures of a substantial number of Borrower’s stores; and (3)
Borrower has discontinued its usual business by closing a substantial number of
Borrower’s stores, which constitutes an Event of Default under Section 6.01(g)
of the Loan Agreement (the Events of Default under clauses (2) and (3) preceding
are the “COVID-19 Related Events of Default”, and together with the Financial
Covenant Default are collectively, the “Cumulative Defaults”).

D.

WHEREAS, the “Specified Events of Default”, as defined in that certain Limited
Waiver and Second Amendment to Amended and Restated Credit Agreement, Second
Amendment to Amended and Restated Management Fee Subordination Agreement and
First Amendment to Limited Guaranty dated on or about the date hereof (the
“Limited Waiver”) among Term Agent, Term Loan Parties, and the other persons
party thereto, have occurred and are continuing.

E.

WHEREAS, under the Limited Waiver, the Term Agent and Lenders (as defined in the
Limited Waiver) (collectively, the “Comvest Parties”) have agreed to waive the
Specified Events of Default.

F.

WHEREAS, the Specified Events of Default constitute Events of Default under the
Loan Agreement.

G.

WHEREAS, the Borrower has requested that the Lender waive the Cumulative
Defaults and the Specified Events of Default.

H.

WHEREAS, the parties hereto are entering into this Agreement with the
understanding and agreement that, except as specifically provided herein, none
of Lender’s rights or remedies as set forth in the Loan Agreement is being
modified by the terms of this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

1.

Defined Terms.  Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Loan Agreement.



 

 



--------------------------------------------------------------------------------

2.

Waiver of Financial Covenant. Subject to the satisfaction of the conditions
precedent set forth in Section 8 below, Lender hereby waives the Financial
Covenant Default.

3.

Conditional Waiver of COVID-19 Related Events of Default. Subject to the
satisfaction of the conditions precedent set forth in Section 8 below, Lender
hereby waives the COVID-19 Related Events of Default, provided, that if the Loan
Parties have not commenced ordinary course business operations on or prior to
July 31, 2020, as determined by Lender in Lender’s Discretion, the foregoing
conditional waiver shall be immediately revoked, and the COVID-19 Related Events
of Default shall be continuing retroactive to the date the first COVID-19
Related Event of Default occurred. For purposes hereof, “Lender’s Discretion”
shall mean the Lender’s determination made in the exercise of commercially
reasonable (from the perspective of a secured lender) credit or business
judgment.

4.

Prospective Waiver of Fixed Charge Coverage Ratio. Subject to the satisfaction
of the conditions precedent set forth in Section 8 below, Lender hereby waives
any testing of the Fixed Charge Coverage Ratio through the June 30, 2020 testing
date.

5.

Waiver of Specified Events of Default. Subject to the satisfaction of the
conditions precedent set forth in Section 8 below, Lender hereby waives, to the
extent the Specified Events of Default constitute Events of Default under the
Loan Agreement after giving effect to the waiver received by the Borrower from
the Comvest Parties, the Specified Events of Default, provided, however, to the
extent that the Limited Waiver constitutes a conditional waiver of such
defaults, this waiver shall be conditional and shall be revoked on the same
terms and conditions as in the Limited Waiver.

6.

Acknowledgment. Borrower acknowledges and agrees that the foregoing waivers
pursuant to Sections 2-5 relate solely to the Cumulative Defaults and the
Specified Events of Default and that this Agreement shall not relieve or release
the Borrower in any way from any of its respective duties, obligations,
covenants or agreements under the Loan Agreement and the other loan documents or
from the consequences of any other Event of Default that may now exist or
hereafter arise.

7.

Availability Reserves. Lender hereby agrees that it will not implement
Availability Reserves, provided, however, that Lender’s agreement in this
Section 7 shall automatically terminate upon the earliest of (a) May 31, 2020,
(b) April 22, 2020, unless an equity contribution (in the form of cash common
equity or preferred stock on terms and conditions reasonably satisfactory to
Lender) has then been made to Borrower after the date hereof in cash in an
amount not less than $1,000,000, (c) the date any Default or Event of Default
(other than those hereby waived) occurs, or (d) the date Borrower fails to
comply with any provision of the Limited Waiver, the Amended Credit Agreement
(as defined in the Limited Waiver), or any other Loan Document (as defined in
the Amended Credit Agreement).

8.

Conditions Precedent to Effectiveness.  The effectiveness of this Agreement is
subject to the prior or concurrent consummation of the following conditions:

(a)Other than with respect to the Cumulative Defaults and the Specified Events
of Default, the representations and warranties contained herein and in the Loan
Agreement must be true and correct;

(b)Lender shall have received a copy of this Agreement executed by the Borrower;

(c)Lender shall have received a copy of fully executed Limited Waiver in form
and substance reasonably satisfactory to the Lender; and

(d)The Borrower shall have paid all of the Lender’s reasonable and documented
out-of-pocket expenses and, to extent required under the Loan Agreement, all
other fees required to be paid in connection with this Agreement.

9.

Representations and Warranties. Borrower represents, warrants and covenants that
the execution, delivery and performance of this Agreement, and the transactions
contemplated hereunder, are all within the Borrower’s powers, have been duly
authorized and do not and will not: (i) contravene the terms of the

-2-



 

 



--------------------------------------------------------------------------------

Borrower’s organization documents; (ii) conflict with or result in any breach,
termination, or contravention of, or constitute a default under, or require any
payment to be made under any order, injunction, writ or decree of any
governmental authority or any arbitral award to which the Borrower or its
property is subject; or (iii) violate any Laws.

10.

Release. BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. BORROWER HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES THE LENDER AND EACH OF ITS RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER,
WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY
CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS
EXECUTED THAT BORROWER MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES,
IF ANY, IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND THAT ARISE FROM ANY OF THE
LOANS, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE AGREEMENT OR ANY OF THE
OTHER SECURITY INSTRUMENTS, AND/OR THE NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE.

11.

Continuing Effect.  Except as expressly set forth in Sections 2-7 of this
Agreement, nothing in this Agreement shall constitute a modification or
alteration of the terms, conditions or covenants of the Loan Agreement, or a
waiver of any other terms or provisions thereof, and the Loan Agreement shall
remain unchanged and shall continue in full force and effect.

12.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas.

13.

Counterparts. This Agreement may be executed in any number of and by different
parties hereto on separate counterparts, all of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same agreement.  Any signature delivered by a party by facsimile or other
similar method of electronic transmission shall be deemed to be an original
signature hereto.

 

[Signature Page Follows]

 

-3-



 

 



--------------------------------------------------------------------------------

Exhibit 10.5

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

LENDER:

 

TEXAS CAPITAL BANK, NATIONAL ASSOCIATION

 

 

By:/s/ Terri Sandridge

Name:Terri Sandridge

Title:Vice President, Corporate Banking-ABL

 

 

 

BORROWER:

 

VINTAGE STOCK, INC.

 

 

By: /s/ Rodney Spriggs

Name: Rodney Spriggs

Title: CEO and President

 

 



Signature page to Waiver Agreement

 

